       Case 2:19-cv-11144-EEF-MBN Document 208 Filed 06/23/21 Page 1 of 15




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


DOROTHY GAIL COLLETT, ET AL.                                                              CIVIL ACTION

VERSUS                                                                                    NO. 19-11144
                                                                                          C/W 19-12252

WEYERHAEUSER COMPANY, ET AL.                                                              SECTION "L" (5)


                                          ORDER AND REASONS

                  Before the Court are Thornhill Forestry Service, Inc.’s Motion for Summary

Judgment, R. Doc. 198, and Lafayette Insurance Co.’s Motion for Summary Judgment, R. Doc.

199. Plaintiffs oppose these motions, R. Doc. 200. Lafayette Insurance Co. filed a reply to

Plaintiffs’ opposition, R. Doc. 207. After considering the briefing and the applicable law, the

Court now rules as follows.

  I.     BACKGROUND

         Plaintiffs Dorothy Gail Collett and Joshua Collett (“Plaintiffs”) 1 filed suit against

Defendants Weyerhaeuser Company (“Weyerhaeuser”), Thornhill Forestry Service, Inc.

(“Thornhill”), and Lafayette Insurance Company (“Lafayette”) for damages they allegedly

sustained from chemical exposure at their residence. R. Docs. 24 at 1, 3; 46 at 2–3.

         Plaintiffs allege that their exposure to formaldehyde in the 1980s left them with severe

immunological and autoimmune disorders and other health problems, forcing them to live in a

highly controlled environment to control their symptoms. R. Docs. 24 at 2; 46 at 2–3. Because of



         1
          Joshua Collett and Dorothy Gail Collett often move the Court individually, but for the sake of clarity the
Court will refer to all their motions and positions as jointly-filing Plaintiffs.
     Case 2:19-cv-11144-EEF-MBN Document 208 Filed 06/23/21 Page 2 of 15




this prior exposure and subsequent health problems, Dorothy Gail Collett contends she has

communicated regularly with the Louisiana Department of Transportation and Development and

Weyerhaeuser, a timberland company, to ensure these entities avoid spraying chemicals near her

property. R. Doc. 24 at 2. Plaintiffs aver that for 23 years, the Louisiana Department of

Transportation has refrained from spraying within a two-mile radius of the Collett household, and

for over 18 years, the local Weyerhaeuser office avoided spraying chemicals in this radius. R.

Docs. 24 at 3; 46 at 2. However, Plaintiffs allege that on July 6, 2018, Thornhill, Weyerhaeuser’s

contractor, sprayed multiple chemicals near the Collett residence. R. Docs. 24 at 3; 46 at 3.

Plaintiffs further contend various entities asked the Thornhill crew to stop spraying the chemicals,

but Thornhill refused to stop. R. Docs. 24 at 3; 46 at 3. Moreover, Plaintiffs contend the crew

returned the following day and continued spraying. R. Docs. 24 at 3; 46 at 3.

       Plaintiffs allege the spraying led to chemical exposure that caused multiple devastating

illnesses to Dorothy Gail Collett and aggravated preexisting conditions in Joshua Collett, requiring

them to seek medical treatment. R. Docs. 24 at 3; 46 at 3. Plaintiffs contend Defendants’ acts and

omissions amount to negligence, gross negligence, and violations of state statutes and regulations.

R. Docs. 24 at 4; 46 at 3–4. Plaintiffs assert they have suffered and continue to suffer severe

physical injury, mental anguish, and financial loss. R. Docs. 24 at 5; 46 at 4–5. Plaintiffs seek

damages, a preliminary injunction prohibiting spraying of chemicals within a 2-mile radius of the

Collett property during the pendency of this action, a permanent injunction prohibiting the

spraying of chemicals within a 2-mile radius of the Collett property, and court costs, expert witness

fees, attorney’s fees and any other costs. R. Docs. 24 at 6–7; 46 at 6.

       Weyerhaeuser denies the allegations and presents numerous affirmative defenses,

including but not limited to the following: Plaintiffs’ Petition fails to state a claim upon which

                                                  2
     Case 2:19-cv-11144-EEF-MBN Document 208 Filed 06/23/21 Page 3 of 15




relief can be granted; Plaintiffs’ claims are barred by the applicable prescriptive periods or,

alternatively, by the doctrine of laches; any injuries or damages to Plaintiffs were caused or

contributed to by independent, intervening, or superseding acts or omissions of others for whose

acts Weyerhaeuser is not liable; any injuries or damages to Plaintiffs were caused, solely or in part,

by Plaintiffs’ own negligence or contributory negligence; Plaintiffs failed to exhaust administrative

remedies; Plaintiffs’ claims are barred by the doctrine of waiver and estoppel; and Plaintiffs failed

to mitigate damages. R. Docs. 30; 49. Thornhill also denies the allegations and presents numerous

affirmative defenses, including but not limited to the following: Plaintiffs’ claims are prescribed

and/or time barred; Plaintiffs’ damages are the result of pre-existing conditions and/or causes

unrelated to the incident(s) in this litigation; Thornhill was not negligent and/or did not breach any

duty owed to Plaintiffs; and the incident(s) sued upon were caused by the fault and/or negligence

of third parties. R. Doc. 19.

       On January 8, 2021, the Court issued an Order and Reasons excluding both of Plaintiff’s

proposed medical experts, Dr. Mark James and Dr. Stephanie Cave, from testifying about

causation. R. Doc. 169. The Court concluded that these doctors and their proposed testimony do

not meet the requirements of Federal Rule of Evidence 702 and Daubert v. Merrell Dow

Pharmaceuticals, 509 U.S. 579 (1993). Id. at 12. At the January 14, 2021 telephone status

conference, the Court invited the parties to “revisit their previous motions for summary judgment

in light of this ruling.” R. Doc. 175. In response, Weyerhaeuser filed a motion for reconsideration,

requesting that the Court reconsider its previous denials of Weyerhaeuser’s motions for summary

judgment due to manifest errors of law. R. Docs. 177; 151; 153. In view of the January 14th status

conference, the Court construed Weyerhaeuser’s motion as a renewed motion for summary

judgment, which it granted on all claims on May 7, 2021. R. Doc. 196. The Court held that there


                                                  3
       Case 2:19-cv-11144-EEF-MBN Document 208 Filed 06/23/21 Page 4 of 15




were no longer any genuine disputes of material fact as to Weyerhaeuser’s liability under La. Civ.

Code Arts. 2315 and 667. Id. On June 2 and 8, 2021, Thornhill and Lafayette, Thornhill’s alleged

liability insurer, filed motions for summary judgment on all claims against them in this case.

 II.    PENDING MOTIONS

           a. Thornhill’s Motion for Summary Judgment [R. Doc. 198]

        Thornhill filed the instant motion for summary judgment, arguing that the same rationale

argued by Weyerhaeuser in its Motion for Reconsideration [R. Doc. 177] applies to the claims

asserted against Thornhill. R. Doc. 198 at 2. Thornhill highlights the Court’s recent exclusion of

Plaintiffs’ medical experts Dr. Stephanie Cave and Dr. Mark James, and the Court’s

acknowledgment that this exclusion greatly reduced the scope of the Colletts’ recoverable

damages. Id. at 3; R. Doc. 196. Thornhill points out that La. Civ. Code Art. 667 does not apply to

Thornhill since it is not the landowner and argues that the only available claim against Thornhill

is emotional distress under Art. 2315. R. Doc. 198 at 3. Thornhill contends that Plaintiffs presented

no evidence demonstrating the spray ever reached their property, which the Court confirmed in its

latest ruling. Id. at 4. Further, Thornhill argues there are no disputes of material fact regarding its

spraying operations, as “Thornhill was hired to do a job for Weyerhaeuser, and did that job

following the instructions given.” Id. at 4-5. Thornhill also references the Court’s summary

judgment in favor of Weyerhaeuser, where it found that “Plaintiffs have not shown that Ms. Collett

had any physical injuries due to Arsenal AC exposure on July 6 and 7, 2018.” Id. at 4 (citing R.

Doc. 196 at 13). Accordingly, Thornhill requests summary judgment in its favor. Id.

           b. Lafayette’s Motion for Summary Judgment [R. Doc. 199]

        Lafayette filed the instant motion for summary judgment, arguing that no genuine disputes

of material fact remain as to Plaintiffs’ claims against it. R. Doc. 199. Lafayette refers to its



                                                  4
     Case 2:19-cv-11144-EEF-MBN Document 208 Filed 06/23/21 Page 5 of 15




previous motion for summary judgment, which this Court denied as premature because there was

a genuine dispute regarding the existence of a duty between Thornhill and Plaintiff after the first

spraying incident and whether Thornhill breached that potential duty. Id. at 9; R. Doc. 151. At that

point in the case, the Court had not excluded the Colletts’ two medical causation experts, Dr. Cave

and Dr. James. R. Doc. 169. Lafayette also references the Court’s recent Order and Reasons

granting summary judgment in favor of Weyerhaeuser. R. Docs. 199 at 10; 196. Lafayette argues

these recent rulings confirm there are problems with the elements of causation and damages in this

case, so summary judgment should be granted in favor of Thornhill and Lafayette. R. Doc. 199.

Additionally, Lafayette argues that Plaintiffs have failed to establish that it ever owed a duty to

Plaintiffs or breached a hypothetical duty. Id. at 11. Lafayette contends that Thornhill far exceeded

the 100-foot buffer from Plaintiffs’ residence by remaining at least 150 feet away from the

residence at all times. Id. at 12. Lafayette further argues that Plaintiffs have not presented evidence

of dead vegetation or other physical effects to prove that Thornhill sprayed outside Weyerhaeuser’s

property and tree line. Id. at 11-12. Accordingly, Lafayette requests summary judgment in its favor.

Id. at 12.

             c. Plaintiffs’ Opposition to Thornhill and Lafayette’s Motions [R. Doc. 200]

        Plaintiffs responded to Defendants’ motions in one memorandum, arguing that genuine

disputes of material fact remain regarding the size of the buffer agreed upon by Weyerhaeuser and

executed by Thornhill; whether the spray reached Plaintiffs’ residence; and whether Ms. Collett’s

mental anguish falls into the “special circumstances” required for recovery of emotional distress

damages under Louisiana law. R. Doc. 200. Plaintiffs’ preliminary arguments focus on the alleged

duty of Thornhill to refrain from spraying near the Colletts’ home and whether Thornhill breached

that duty. Id. Plaintiffs contend the agreed-upon buffer with Weyerhaeuser was actually “100 feet



                                                  5
     Case 2:19-cv-11144-EEF-MBN Document 208 Filed 06/23/21 Page 6 of 15




from the Weyerhaeuser boundary away from the State right of way, not 100 feet from the Collett

residence,” and Thornhill exceeded this boundary during the July 6 and 7, 2018 spraying incidents.

Id. at 2-3. Plaintiffs further contend the Louisiana Department of Forestry’s July 10, 2018

investigation, which concluded that there was no herbicide drift on the Colletts’ property, lacks

credibility. Id. at 10-11. Plaintiffs argue that the LDAF investigator, Dasha Bethel, lacked

experience, and that Ms. Bethel did not wait long enough to examine the full potential effects of a

“meristemic” herbicide. Id. at 10-12, 17. Plaintiffs also point to Joshua and Dorothy Collett’s

testimony about a “chemical smell” and argue that assuming a chemical must be strong enough to

kill vegetation in order to affect a human being is erroneous. Id. at 18. Further, Plaintiffs claim

their expert Dr. Caparotta has shown that Thornhill violated the Arsenal AC label because

Thornhill sprayed in the presence of a “temperature inversion.” Id. at 11-14. Plaintiffs also point

to the testimony of their herbicide expert Dr. Mathers, who concluded there “was a strong

likelihood that there was drift from the Thornhill spray units, especially on the morning of July 7,

2018.” Id. at 18.

       Plaintiffs additionally argue that Ms. Collett’s mental anguish falls under the “special

circumstances” required under Louisiana law for recovery of emotional distress damages absent

physical injury. Id. at 19. Plaintiffs claim the Court “erred in failing to consider multiple reasons

to find ‘special circumstances’ in Gail Collett’s case that verify that her severe mental distress was

genuine, not spurious.” Id. at 19. Plaintiffs contend Ms. Collett made it clear to Weyerhaeuser for

over fourteen years that she was a chemically sensitive individual, and Weyerhaeuser, the LDAF

Registry of Pesticide Hypersensitive Individuals, and the Louisiana Department of Transportation

and Development understood this to be true. Id. at 20-21. Plaintiffs claim that these facts, coupled

with her “objective symptoms” and Dr. Caparotta and Dr. Mathers’ testimony, demonstrate that



                                                  6
       Case 2:19-cv-11144-EEF-MBN Document 208 Filed 06/23/21 Page 7 of 15




she meets the “special circumstances” exception contemplated by Moresi v. State Through Dep't

of Wildlife & Fisheries, 567 So. 2d 1081, 1096 (La. 1990). Further, Plaintiffs point out that

Louisiana courts have allowed emotional distress damages without physical injury in cases where

plaintiffs were involved in accidents. Id. at 22. In summary, Plaintiffs argue summary judgment is

not warranted for Thornhill and Lafayette, and request that the Court rescind its ruling granting

Weyerhaeuser’s motion for summary judgment. Id. at 23.

           d. Lafayette’s Reply to Plaintiff’s Opposition [R. Doc. 207]

        Lafayette replied to Plaintiff’s opposition, arguing that Plaintiffs lack evidence of causation

and damages and that Lafayette and Thornhill are entitled to summary judgment. R. Doc. 207 at

3. Lafayette also argues that Plaintiffs have failed to name any law establishing a duty that

Thornhill breached. Id. at 3-4. Lafayette contends that there is no evidence the chemical spray

reached Plaintiffs’ property and that the LDAF’s finding that Thornhill followed all appropriate

guidelines is credible. Id. at 4. Lafayette seeks summary judgment in line with the Court’s grant

of summary judgment for Weyerhaeuser. Id. at 5.

III.    APPLICABLE LAW

           a.   Rule 56 Motion for Summary Judgment

        Summary judgment is proper “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of law.” Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56(c)). When ruling on a motion

for summary judgment, a court may not resolve credibility issues or weigh evidence. See Delta &

Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th Cir. 2008); Int’l

Shortstop, Inc. v. Rally’s Inc., 939 F.2d 1257, 1263 (5th Cir. 1991). Under Federal Rule of Civil


                                                  7
     Case 2:19-cv-11144-EEF-MBN Document 208 Filed 06/23/21 Page 8 of 15




Procedure 56(c), the moving party bears the initial burden of “informing the district court of the

basis for its motion, and identifying those portions of [the record] which it believes demonstrate

the absence of a genuine issue of material fact.” Celotex, 477 U.S. at 322.

       “Rule 56(c) mandates the entry of summary judgment, after adequate time for discovery

and upon motion, against a party who fails to make a showing sufficient to establish the existence

of an element essential to that party’s case, and on which the party will bear the burden of proof at

trial.” Id. The court must find “[a] factual dispute [to be] ‘genuine’ if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party [and a] fact [to be] ‘material’ if it

might affect the outcome of the suit under the governing substantive law.” Beck v. Somerset Techs.,

Inc., 882 F.2d 993, 996 (5th Cir. 1989) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). Moreover, the court must assess the evidence and “review the facts drawing all inferences

most favorable to the party opposing the motion.” Reid v. State Farm Mut. Auto. Ins. Co., 784 F.2d

577, 578 (5th Cir. 1986). But “unsubstantiated assertions,” “conclusory allegations,” and merely

colorable factual bases are insufficient to defeat a motion for summary judgment. See Hopper v.

Frank, 16 F.3d 92, 97 (5th Cir. 1994); Anderson, 477 U.S. at 249–50.

           b. Louisiana Civil Code Article 2315

       Neither Thornhill nor Lafayette is a landowner in this case, so they are not liable under La.

Civil Code Art. 667, a Louisiana vicinage obligation statute. La. Civ. Code. Art. 667. Therefore,

the only remaining claim against Thornhill and Lafayette falls under Louisiana Civil Code Article

2315, Louisiana’s general negligence statute. La. Civ. Code Art. 2315. To prevail in a negligence-

based claim, a plaintiff must prove five elements to establish liability: “(1) the defendant had a

duty to conform his or her conduct to a specific standard of care; (2) the defendant failed to

conform his or her conduct to the appropriate standard of care; (3) the defendant’s substandard

                                                 8
     Case 2:19-cv-11144-EEF-MBN Document 208 Filed 06/23/21 Page 9 of 15




conduct was a cause-in-fact of the plaintiff’s injuries; (4) the defendant’s substandard conduct was

a legal cause of the plaintiff’s injuries; and (5) actual damages.” S.J. v. Lafayette Parish Sch. Bd.,

2009-2195 (La. 7/6/10), 41 So.3d 1119, 1125 (citing Pinsonneault v. Merchants & Farmers Bank

& Trust Co., 01–2217, p. 6 (La. 4/3/02), 816 So.2d 270, 275–76). The inquiry into whether a duty

is owed is a question of law, while the inquiry into whether a defendant has breached a duty owed

is a question of fact. Id. (internal citation omitted). Plaintiffs claim that Ms. Collett suffered

emotional distress damages pursuant to Art. 2315 due to Thornhill’s spraying on July 6 and 7,

2018. Accordingly, the Court will assess whether any genuine disputes of material fact exist as to

Art. 2315’s essential elements: whether a duty existed, whether that duty was breached, and

whether the breach resulted in damages to Plaintiffs.

           c. Negligent Infliction of Emotional Distress

       As noted in its most recent ruling granting summary judgment in favor of Weyerhaeuser,

the Court’s exclusion of Plaintiffs’ two proposed medical experts greatly reduced the scope of

Plaintiffs’ damages in this case. Plaintiffs can no longer claim physical, personal injuries because

it is well-settled that expert medical testimony is required to demonstrate causation in chemical

exposure cases. See, e.g., Million v. Exxon Mobil Corp./Exxon Chem. Co., CV 17-00060, 2019

WL 6617400, at *2 (M.D. La. Dec. 5, 2019), aff'd sub nom. Million v. Exxon Mobil Corp., 20-

30002, 2020 WL 7054051 (5th Cir. Dec. 1, 2020); Seaman v. Seacor Marine LLC, 326 F. App'x

721, 723 (5th Cir. 2009) (emphasis added); Allen v. Pennsylvania Eng'g Corp., 102 F.3d 194, 199

(5th Cir. 1996); Talbot v. Elec. Ins. Co., No. CV 17-299-SDD-EWD, 2018 WL 6274314, at *2

(M.D. La. Nov. 30, 2018) (citing Johnson v. E. I. DuPont de Nemours & Co., 7 So. 3d 734, 740

(La. App. 2009)). This applies to all Defendants, including Thornhill and Lafayette. Now,

Plaintiffs may only assert emotional distress damages under La. Civ. Code Arts. 2315. R. Doc.


                                                  9
    Case 2:19-cv-11144-EEF-MBN Document 208 Filed 06/23/21 Page 10 of 15




169. As discussed below, however, proving emotional distress does not necessarily require medical

experts nor does it require evidence of a physical injury. Because Plaintiffs do not allege

intentional infliction of emotional distress, the Court will decide whether any genuine factual

dispute remains about Thornhill and Lafayette’s alleged negligent infliction of emotional distress.

R. Doc. 179.

       Negligent infliction of emotional distress is not specifically recognized as an independent

tort under Louisiana law. Succession of Harvey v. Dietzen, 97-2815 (La. App. 4 Cir. 6/24/98), 716

So. 2d 911, 916, writ denied, 98-2025 (La. 11/6/98), 728 So. 2d 391. “Under the general rule

followed by the great majority of jurisdictions, if the defendant's conduct is merely negligent and

causes only mental disturbance, without accompanying physical injury, illness or other physical

consequences, the defendant is not liable for such emotional disturbance.” Prosser & Keeton § 54

at p. 361; Restatement of Torts (2d) § 436A. In Louisiana, however, it is now well-established that

plaintiff may recover for negligent infliction of emotional distress unaccompanied by physical

injury in certain situations. Covington v. Howard, 49-135 (La. App. 2 Cir. 8/13/14), 146 So. 3d

933, 937, writ denied, 2014-1927 (La. 11/21/14), 160 So. 3d 973; Vallery v. S. Baptist Hosp., 630

So.2d 861, 866 (La. App. 4th Cir. 1993). Recovery, however, is limited to cases where “special

circumstances” exist involving the “especial likelihood of real and serious mental distress.” Moresi

v. State Through Dep't of Wildlife & Fisheries, 567 So. 2d 1081, 1096 (La. 1990); see also Crockett

v. Cardona, 97–2346 (La. App. 4 Cir. 5/20/98), 713 So. 2d 802. Under Moresi, “the defendant’s

act [should have] created a very strong and obvious likelihood that the plaintiff would suffer

genuine and severe mental distress.” Covington, 146 So. 3d at 940. If a defendant knows that the

plaintiff is particularly susceptible to emotional distress, this is a factor to be considered in the

equation of the “special circumstances.” Id. (“The special circumstances of Moresi require facts


                                                 10
    Case 2:19-cv-11144-EEF-MBN Document 208 Filed 06/23/21 Page 11 of 15




that indicate either that the defendant should have known that his outrageous conduct would cause

genuine and severe mental distress to a person of ordinary sensibilities, or the defendant had actual

knowledge of the plaintiff's heightened susceptibility to mental distress such that his conduct

would be deemed outrageous.”)

        To date, Louisiana courts have identified four different scenarios where recovery is allowed

for emotional distress absent physical injury. Molden v. Georgia Gulf Corp., 465 F. Supp. 2d 606,

614 (M.D. La. 2006). First, “a plaintiff may recover for her emotional distress stemming from a

defendant's negligent actions when the distress is a result of a separate tort involving physical

consequences to the plaintiff's person or property.” Edwards v. St. John Baptist Par., CIV. A. 09-

4384, 2010 WL 3720436, at *11 (E.D. La. Sept. 9, 2010). Examples of separate torts include

assault or battery, false imprisonment, trespass to land, nuisance or the invasion of the person's

right to privacy, which result in physical consequences to the plaintiff or his/her property. Molden,

465 F. Supp. 2d at 614. Second, a plaintiff may recover for mental anguish when intentional

infliction of emotional distress is demonstrated. Id. at 614-615. Third, when “the plaintiff is a direct

participant in the accident causing the emotional injury, and the defendant owes a direct statutory

duty to the plaintiff to refrain from the specific conduct that causes the accident, damages for the

infliction of emotional distress may be awarded, even absent physical injury.” Id. at 615. Fourth,

“a bystander may recover an award for infliction of emotional distress where the bystander either

views the accident or injury causing event or comes upon the accident before a substantial change.”

Id. If a plaintiff’s claim does not fall into one of these four categories, the plaintiff must show that

the claim is not spurious, pursuant to Moresi. Id. Doing so requires a demonstration of “the especial

likelihood of genuine and serious mental distress, arising from the special circumstances, which

serves as a guarantee that the claim is not spurious.” Id.


                                                  11
      Case 2:19-cv-11144-EEF-MBN Document 208 Filed 06/23/21 Page 12 of 15




IV.     DISCUSSION

        As stated above, Plaintiffs’ only remaining claim against Thornhill and its liability insurer

Lafayette is negligent infliction of emotional distress under La. Civ. Code Art. 2315. The general

rule followed by most jurisdictions is that plaintiffs may not recover for emotional distress caused

by negligence when the distress is unaccompanied by physical consequences. Prosser & Keeton §

54 at p. 361; Restatement of Torts (2d) § 436A. However, Louisiana courts have found four

exceptions to this general rule, which are discussed in turn.

        The first scenario includes damages associated with intentional infliction of emotional

distress. Since Plaintiffs do not claim intentional infliction of emotional distress, this exception

cannot apply. Second, a plaintiff may claim damages when “the plaintiff is a direct participant in

the accident causing the emotional injury, and the defendant owes a direct, specific statutory duty

to the plaintiff to refrain from the specific conduct that causes the accident.” Molden, 465 F. Supp.

2d at 614. In their opposition, Plaintiffs allege that Thornhill’s application of Arsenal AC on July

6 and 7, 2018 violated federal statutes. However, Plaintiffs’ complaints in this case state that

Defendants may be liable for “violation of the state statutes and regulations of the Louisiana

Department of Agriculture and Forestry.” R. Doc. 1-2 at ¶ 10; 8 at ¶ 10. Plaintiffs never

substantiated this claim or specifically pleaded violation of federal statutes. R. Doc. 24. At this

stage of the litigation, the Court will not venture to guess which statutes they intended to plead.

Accordingly, since there is no allegation of a special statutory duty owed to Plaintiffs, this Moresi

exception does not apply. See Clomon v. Monroe City Sch. Bd., 572 So.2d 571, 578 (La. 1990)

(holding that “in the narrow class of cases involving the direct, special statutory duty owed to the

motorist, there is no justification for the creation of juristic limitations upon the principle of

reparation underlying Civil Code Article 2315”).


                                                 12
    Case 2:19-cv-11144-EEF-MBN Document 208 Filed 06/23/21 Page 13 of 15




       Third, damages may be awarded to someone who “suffers mental anguish as the result of

another's physical injury,” also known as the “bystander exception.” Dumas v. Angus Chem. Co.,

(La. App. 2 Cir. 1/11/99); 728 So. 2d 441, 446, writ denied, 99-0751 (La. 4/30/99); 741 So. 2d 19;

Molden, 465 F. Supp. 2d at 615. Here, Plaintiffs only allege Dorothy Collett’s emotional distress,

not Joshua Collett’s, and Ms. Collett is precluded from claiming physical injuries in this case. R.

Doc. 169. Thus, the bystander exception cannot apply.

       Here, the only Moresi exception available to Ms. Collett is the fourth exception: mental

distress stemming from a separate tort involving physical consequences to person or property.

Plaintiffs claim that “the Court’s assumption (without proof) that concentrations of the chemical

must be strong enough to kill vegetation if it is going to affect a human being, is a concentration

high enough to kill plants” is a “fallacy.” R. Doc. 200 at 18. However, Plaintiffs miss the point. In

chemical exposure cases involving negligent infliction of emotional distress absent physical injury,

a plaintiff must demonstrate more than a fear of exposure. Broussard v. Olin Corp., 546 So. 2d

1301 (La. App. 3d Cir. 1989). For example, in Nesom v. Tri Hawk International, the United States

Court of Appeals for the Fifth Circuit found that the plaintiff’s Article 2315 claim was spurious

because he failed to demonstrate that he was actually exposed to a disease-causing chemical agent.

985 F.2d 208, 210 (5th Cir. 1993). The court held that “[t]o allow someone to recover merely

because he fears that he may have been exposed to a dangerous substance goes too far. Such

circumstances do not provide a sufficient indicia of reliability.” Id. The court further explained

that “[t]he special circumstances which guarantee bona fide and genuine claims (Moresi) are not

present when the claimant cannot prove that he has been exposed to an injurious substance.” Id.

Likewise, in Maurer v. Heyer-Schulte Corporation, the United States District Court for the Eastern

District of Louisiana held that “[m]ere speculation concerning an event cannot provide the basis


                                                 13
      Case 2:19-cv-11144-EEF-MBN Document 208 Filed 06/23/21 Page 14 of 15




for an award for anxiety.” No. CIV. A. 92-3485, 2002 WL 31819160, at *3 (E.D. La. Dec. 13,

2002). Moreover, in Molden, the Middle District of Louisiana held that plaintiffs’ fear of exposure

to phenol following a chemical plant fire was not enough to sustain a mental anguish claim under

Art. 2315. 465 F. Supp. 2d at 613. The court held that the plaintiffs “failed to introduce evidence

of exposure to a harmful level of phenol or any other hazardous substance to create a material issue

of fact in dispute.” Id. Thus, Louisiana law is well-settled that there must be something more than

fear of exposure in chemical exposure cases.

        The Court now turns to whether Thornhill committed a separate and independent tort which

involved physical consequences to Plaintiffs’ property, causing Ms. Collett’s mental anguish.

Plaintiffs aver that on July 6, 2018, the Arsenal AC streams from Thornhill’s skidders landed right

across the street from the Colletts’ home. R. Doc. 200 at 6. Plaintiffs further allege that the next

day, “both Gary Collett and Joshua Collett . . . saw spray from a Thornhill skidder shoot about 8-

10 feet on to the State’s right of way.” Id. Although Plaintiffs claim that Thornhill sprayed outside

the Weyerhaeuser property line close to their home, they have presented no evidence to

demonstrate this, such as dead vegetation or other physical effects linked to the spray of herbicide.

Plaintiffs’ herbicide expert Dr. Mathers opined that there was a strong likelihood of drift from

Thornhill’s spray units, but Moresi requires physical consequences to Plaintiffs’ property. As

stated above, Plaintiffs have not shown any physical effects to their property. Therefore, this

exception does not apply, and Plaintiffs may not recover damages for negligent infliction of

emotional distress against Thornhill and Lafayette. Accordingly, no genuine factual disputes exist

as to Thornhill and Lafayette’s liability under La. Civ. Code Art. 2315 and summary judgment is

warranted.

 V.     CONCLUSION


                                                 14
   Case 2:19-cv-11144-EEF-MBN Document 208 Filed 06/23/21 Page 15 of 15




     For the aforementioned reasons,

     IT IS HEREBY ORDERED that Thornhill’s Motion for Summary Judgment, R. Doc.

198, be GRANTED.

     IT IS FURTHER ORDERED that Lafayette’s Motion for Summary Judgment, R. Doc.

199, be GRANTED.



     New Orleans, Louisiana, this 23rd day of June, 2021.




                                                            U.S. District Judge Eldon E. Fallon




                                            15
